Citation Nr: 0310891	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-01 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for lumbosacral 
spondylosis with degenerative joint disease, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1961 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico 
Regional Office (RO).  That decision continued a rating of 40 
percent for lumbosacral spondylosis with degenerative joint 
disease.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2002.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran is currently in receipt of the maximum rating 
under the appropriate schedular criteria for lumbosacral 
spondylosis with degenerative joint disease; the scheduler 
criteria for intervertebral disc syndrome are not for 
application.


CONCLUSION OF LAW

Lumbosacral spondylosis with degenerative joint disease is 
not more than 40 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, and 
5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him VA examinations in 
September 2001 and May 2002 to assess the severity of his low 
back disability.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date with regard to this claim.  The veteran 
specifically indicated, in a March 2003 letter, that he had 
no more evidence to submit in support of his claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an August 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The December 
2001 statement of the case and June 2002 supplemental 
statement of the case informed him of the evidence that had 
been obtained and considered.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The specific requirements for a grant 
of the benefit sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  

II.  Factual Background

Service medical records indicate that the veteran complained 
of lumbar pain in September 1964.  Service connection for 
lumbosacral strain was granted in an October 1974 rating 
decision.  An initial noncompensable rating was assigned.

A February 1977 rating decision increased the disability 
rating for the veteran's lumbosacral strain to 20 percent.  
This rating was decreased to 10 percent in an April 1988 
rating decision.  An April 1999 rating decision increased the 
veteran's disability rating to 40 percent.  His disability 
was recharacterized as lumbosacral spondylosis with 
degenerative joint disease.

The veteran filed a claim for an increased rating for 
lumbosacral spondylosis in May 2001.

A May 2001 VA treatment note reflected the veteran's 
complaint of progressive symptoms of numbness in both lower 
extremities.  The symptoms had been assessed as 
polyneuropathy.  The veteran had to walk slower, and back 
pain worsened with impaired ambulation.  He wore braces on 
both feet due to foot drop and was unable to bend at the 
waist due to pain.  A May 2001 VA MRI report noted that the 
vertebral bodies were essentially normal in height, signal 
intensity, and alignment.  The conus was unremarkable.  
Anterior and lateral osteophytes were noted on the upper 
lumbar spine.  There was markedly severe facet arthropathy at 
L4-5 and L5-S1.  This resulted in mild L4-5 neural foramina 
narrowing bilaterally but without compression of exiting 
nerve roots.  There was no central canal stenosis at any 
level.  There were no disc bulges, protrusions or extrusions.  
There was spinous process abutment of L3, L4, and L5 spinous 
processes with associated sclerosis.

A September 2001 VA examination report noted that the 
examiner reviewed the veteran's VA treatment records as well 
as a VA examination report from January 1999.  The veteran 
reported increased numbness and weakness in his lower 
extremities.  On examination, the veteran walked with a 
steppage gait bilaterally.  He had no motor or sensory 
function below the calf level on either foot.  Both legs were 
purplish in color and cold to the touch.  He had weak knee 
extension bilaterally.  There was no ankle or knee jerk 
present.  He had no tenderness to palpation of the lumbar 
spine, but had limited motion because of his inability to 
stand without support.  Only passive range of motion could be 
adequately evaluated.  He had 18 degrees of forward flexion 
to 54 degrees of flexion, 12 degrees of left lateral bending, 
90 degrees of right lateral bending, and 15 degrees of right 
and left lateral turning.  X-rays of the lumbosacral spine 
showed severe degenerative joint disease from L3 to S1.  The 
diagnoses were degenerative joint disease of the lower lumbar 
spine and severe polyneuropathy of the lower extremities.  
The examiner stated that the two diagnoses were unrelated.

A December 2001 VA treatment note reported a history of back 
strain and peripheral polyneuropathy.  The veteran stated 
that he had difficulty getting out of bed in the morning.  He 
also indicated that his legs gave out at times.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 2002.  The veteran stated that he was 
seeking a 60 percent disability rating under Diagnostic Code 
5293.  He testified that pain radiated down into his buttocks 
and both legs.  The veteran indicated his belief that his 
polyneuropathy was caused by his back disability.  He 
reported experiencing back spasms, sharp pain in his back, 
and numbness and loss of sensation in the legs.  In addition, 
the veteran stated that he could not bend forward completely, 
or backward at all.  A copy of an excerpt from The Merck 
Manual pertaining to peripheral neuropathy was submitted by 
the veteran.

An April 2002 VA treatment note reported a history of back 
strain and disc disease.

A May 2002 VA examination report noted that the examiner 
reviewed the veteran's claims folder in conjunction with the 
examination.  In addition, the May 2002 examiner indicated 
that he had examined the veteran in January 1999.  He stated 
that his findings in May 2002 were consistent with those in 
his January 1999 report.  The January 1999 report stated that 
the veteran's problems with weakness and discomfort of his 
lower extremities were not a result of his lumbosacral spine.  
He indicated that the veteran's problems with weakened 
movement, excess fatigability and incoordination were related 
to his diagnosis of polyneuropathy.  The examiner did not 
believe there was anything in the veteran's spine that was 
contributing to his polyneuropathy.

In May 2002, the veteran reported he was unable to ambulate 
without benefit of bilateral ankle-foot orthosis to help him 
clear his toes.  He complained of back spasms, and indicated 
his back pain had become more constant.  The veteran did not 
report any type of radiculopathy in his lower extremities.  
He reported he was unable to sit for more than 30 minutes.  
He did not use a back brace.  On examination, he had a high 
steppage gait bilaterally.  He was somewhat unsteady on his 
feet.  He was unable to get up on his tiptoes or heels.  His 
spine, examined from the back, was noted to be erect.  He had 
a slight exaggeration of the thoracic kyphosis and a little 
exaggeration of his lumbar lordosis.  There were no 
paraspinal muscle spasms.  His pelvic crests were level.  
Forward flexion was 15 degrees and caused him pain in the 
lower back.  Backward extension was 5 degrees.  Side bending 
was 10 degrees bilaterally and caused him discomfort and a 
catching sensation.  Rotation was 45 to 50 degrees 
bilaterally with minimal discomfort.  Sitting straight leg 
raising was without any discomfort except some behind the 
knees bilaterally.  It did cause him some low back discomfort 
at 60 degrees.  Laseque test was negative bilaterally, as 
were bowstring, sacroiliac stress, Patrick, femoral nerve 
stress and Ely tests.  Deep tendon reflexes were very 
sluggish and barely obtainable at the knees.  The examiner 
was unable to obtain them at the ankle or in the posterior 
tibia.

On sensory testing, the veteran had normal sensations to both 
pinprick and light touch to the knee joint level.  Below that 
he had diminished sensations, but they were present to both 
pinprick and light touch, including the soles of his feet.  
Motor testing indicated that the veteran was totally flail 
below the knee.  He had no motor power at all to motivate his 
ankle or foot movement in any direction.  At the knee he had 
both extensors and flexors, which were intact, but they 
appeared to be strength at most 4 as opposed to normal.  No 
specific motor problems were noted at the hips.

The veteran had no tenderness along the course of the sciatic 
nerve in either of the buttocks.  He volunteered marked 
discomfort on deep palpation at the lumbosacral junction and 
at least over the spinous processes of the lower third of the 
lumbar vertebrae.

The May 2002 examiner reviewed previous imaging studies of 
the lumbar spine and noted some possible mild narrowing of 
the disc space at T12, L1-L2.  Based on his clinical and 
radiological examination, the examiner found no evidence of 
any type of radiculopathy, or specific evidence of disc 
disease or intervertebral disc syndrome "as one 
traditionally and normally understands it."  The examiner 
stated there was no evidence of a compromising intervertebral 
disc prolapse or herniation onto the spinal cord or exiting 
nerve roots.  All the findings in the veteran's lower 
extremities appeared to be secondary to peripheral neuropathy 
of unknown origin.  The examiner noted that the degenerative 
changes of the lumbar spine may be somewhat more advanced, 
but the alignment of his lumbosacral spine remained 
relatively normal, and the disc spaces did not show any 
further evidence of compromise than what had been noted 
previously.  The examiner indicated that there was a major 
indication that the major problems the veteran continued to 
have were due to the progression of peripheral neuropathy.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2002.  He 
indicated that he worked 4 days a week, 4 to 5 hours a day.  
He stated he drove a golf cart and picked up passengers from 
their cars in the parking lot and transported them to a 
casino.  He testified this was the only kind of work he could 
do with his disability.  He reported that he wore braces on 
each leg and walked with a cane for balance.  The veteran 
stated that his pain started at the center of his back and 
radiated down his legs to both feet.  He indicated he had 
foot drop in both feet.  The veteran noted he had a diagnosis 
of polyneuropathy.  He also reported that his disability 
limited his activities.  The veteran also stated that he had 
muscle spasms in his back and legs.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion under the appropriate 
diagnostic codes for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).

In the case of residuals of a vertebra fracture a 60 percent 
evaluation is assigned where there is no cord involvement but 
there is abnormal mobility requiring neck brace (jury mast).  
With lesser involvement rating may be for limited motion and 
nerve paralysis.  A 100 percent evaluation is assigned where 
there is cord involvement, and the veteran is bedridden, or 
requires long leg braces.  Special monthly compensation may 
be considered.  In other cases rate in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  Note: Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

Where there is complete bony fixation (ankylosis) of the 
spine in a favorable angle, a 60 percent evaluation is 
appropriate.  Where there is ankylosis of the spine at an 
unfavorable angle with marked deformity and involvement of 
the major joints (Marie-Strumpell type) or without other 
joint involvement (Bechterew type), a 100 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2002).

Ankylosis of the lumbar spine in a favorable position is 
rated 40 percent disabling.  If the ankylosis is in an 
unfavorable position, a 50 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Under Diagnostic Code 5292, a 20 percent rating is warranted 
where limitation of motion of the lumbar spine is moderate.  
A 40 percent rating is reserved for severe limitation of 
lumbar motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
This is the maximum rating available under this diagnostic 
code.

The Board notes that during the pendency of this appeal, 
changes were made in August 2002 to the Schedule for Rating 
Disabilities for intervertebral disc syndrome, as set forth 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. at 313.

Under the regulations effective prior to September 23, 2002, 
a case of severe intervertebral disc syndrome with recurring 
attacks from which there is intermittent relief warrants a 40 
percent rating.  A pronounced case of intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the regulations effective as of September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever results in 
the higher evaluation.  67 Fed. Reg., 54345-54349 (August 22, 
2002).  With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, a 40 percent rating is warranted.  Id.  With 
incapacitating episodes having a duration of at least six 
weeks during the past 12 months, a 60 percent rating is 
warranted.  Id.   For purposes of evaluation under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using the evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id.

Under Diagnostic Code 5295, a 40 percent rating is assigned 
for severe lumbosacral strain where there is listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5295 (2002). 

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a rating in 
excess of 40 percent for lumbosacral spondylosis with 
degenerative joint disease under the schedular criteria.  The 
Board notes that 40 percent is the maximum rating available 
under Diagnostic Code 5292.  In addition, 40 percent is the 
maximum rating available under either Diagnostic Code 5294 or 
5295.

Under the schedular criteria, a higher rating is only 
appropriate if the veteran meets the criteria for a higher 
rating under another diagnostic code.  A 60 percent rating is 
not appropriate under Diagnostic Code 5285, as the medical 
evidence of record does not show that the veteran's 
disability is the result of residuals of a fractured vertebra 
without cord involvement.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  Likewise, a 60 percent rating is not appropriate 
under Diagnostic Codes 5286 and 5289, as the medical evidence 
does not show evidence of ankylosis of the spine or the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286 
and 5289.

The veteran contends that he meets the criteria for a 60 
percent evaluation under Diagnostic Code 5293.  The evidence 
of record does not support a rating under this diagnostic 
code as there is no medical opinion indicating the veteran's 
disability is a result of intervertebral disc syndrome.  
Although some evidence of disc disease has been noted in the 
medical records, the May 2002 VA examiner indicated that 
there are no signs of radiculopathy, nor any evidence of disc 
disease or intervertebral disc syndrome "as one 
traditionally and normally understands it."  The May 2002 
examiner indicates that the veteran's major problems are a 
result of the progression of his peripheral neuropathy, which 
both the September 2001 and May 2002 VA examiners state is 
separate from the veteran's low back disorder.  The Board is 
aware of the veteran's testimony at the March 2002 hearing 
held at the RO, where the veteran indicated his belief that 
his polyneuropathy is related to his back disorder.  However, 
as the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the etiology of his symptoms are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, the excerpt 
from The Merck Manual does not support the veteran's 
assertion as that excerpt states that trauma is the most 
common cause of a localized injury to a single nerve, but 
that polyneuropathy, as the veteran has, is usually secondary 
to collagen vascular disease, infectious disease or metabolic 
disease.  In as much as the September 2001 and May 2002 VA 
examiners have both indicated that the veteran's 
polyneuropathy is unrelated to his back, an increased 
evaluation is not appropriate under either the old or new 
criteria for Diagnostic Code 5293.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  However, the analysis in De Luca does not assist 
the veteran, as he is receiving the maximum disability 
evaluation available to him under the appropriate criteria.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Accordingly, the evidence does not support a rating in excess 
of 40 percent for lumbosacral spondylosis with degenerative 
joint disease.

The veteran is competent to report his symptoms.  To the 
extent that the veteran claims symptoms related to his low 
back are worse than the 40 percent evaluation contemplates, 
the Board finds that the medical findings do not support such 
an assertion.  The Board attaches greater weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements in support of a claim for monetary 
benefits.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that lumbosacral spondylosis with degenerative joint 
disease alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of the regular schedular 
standards.  The evidence does not show that he has been 
hospitalized in recent years because of his back disability, 
and the limitations in employment described by the veteran at 
his recent hearing appear to be due primarily to his lower 
extremity polyneuropathy.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for lumbosacral 
spondylosis with degenerative joint disease, currently 
evaluated as 40 percent disabling, is denied.


	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

